Citation Nr: 1137932	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  03-25 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury to include a left acoustic neuroma for the purpose of accrued benefits.  

2.  Entitlement to service connection for a back disability for the purpose of accrued benefits.  
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from July 1944 to February 1946.  The Veteran died in November 2009 and the Veteran's widow has been certified as a substitute for the Veteran in his appeal and is the appellant in this matter.  

This appeal was previously before the Board of Veterans' Appeals (Board).  In November 2004, the Board denied both claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2006, the Court vacated the Board's decision and remanded both issues for further evidentiary development and adjudication.  By remands dated in May 2006, February 2007, and April 2008, the Board ordered further evidentiary and procedural development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disability for the purpose of accrued benefits addressed in the REMAND portion of the decision below requires additional processing and is REMANDED to the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT 

1.  The Veteran has credibly described experiencing since service the symptoms that produced a diagnosis of a left acoustic neuroma in July 2003.  

2.  On balance, the competent medical evidence links a left acoustic neuroma to in-service acoustic trauma.  
CONCLUSION OF LAW

With the resolution of reasonable doubt in the claimant's favor, left ear acoustic neuroma was incurred in service, thereby warranting entitlement to service connection for a left acoustic neuroma for the purpose of accrued benefits.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2010); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, October 10, 2008.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA has issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the issue involving the claim for service connection for residuals of a head injury to include a left acoustic neuroma for the purpose of accrued benefits.  This is so because the Board is taking action favorable to the appellant with respect to this claim in the decision below.  As such, this decision poses no risk of prejudice to the appellant.   See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
 
It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Unless the preponderance of the evidence is against a claim, it cannot be denied, and when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

For a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In this case, a claim for service connection for an acoustic neuroma was pending at the time of the Veteran's death.  

Accrued benefits are periodic monetary benefits  authorized under VA law to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. 3.1000 (a) (2010) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  An application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000 (c).  Here, the Veteran died in November 2009, and the appellant filed a claim for accrued benefits in February 2010; therefore, the claim was timely filed.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.   

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a wartime Veteran alleges he suffers disability due to an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be considered, permitting the Veteran's undocumented assertions regarding combat-related injuries to be accepted as true.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  The terms of 38 U.S.C.A. § 1154(b), however, apply only as to what took place in service.  It does not apply to the questions of whether there is a current disability or a nexus connecting any current disability to service.  See Collette, Gregory, supra.  Thus, 38 C.F.R. § 1154(b) do not obviate the requirement that a Veteran submit medical evidence of a causal relationship between his current condition and his military service.  Wade v. West, 11 Vet. App. 302 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Prior to the Veteran's death, the Veteran asserted that he had suffered from some type of head injury in service.  He also described proximity to detonations while working on a "blasting crew" on Okinawa during World War II.  The Veteran's service personnel records confirm his duty in a construction battalion and in any case, exposure to in-service acoustic trauma was conceded by the RO in its August 2004 rating decision granting service connection for bilateral hearing loss and tinnitus.  

While the service treatment reports, to include the reports from the February 1946 separation examination, do not reflect a head injury, the Veteran described having "head troubles" and deafness shortly after separation from service on his original application for VA benefits filed in May 1946.  Thereafter, while it was not until a private magnetic resonance imaging in July 2003 that the Veteran was diagnosed with a left acoustic neuroma, a "twenty plus year" history of symptoms associated with this diagnosis (headaches, left sided hearing loss, unsteady gait, dizziness, and vertigo) was recorded on an October 2003 private treatment report.  In addition, a November 2005 report from a private physician who treated the Veteran for his acoustic neuroma noted the Veteran had been suffering from vertigo "for years."  

While the Veteran, as a layperson, is not competent to link his acoustic neuroma to service, after reviewing the evidence contained in the claims files including that as summarize above, a VA examiner, who is competent to render such a conclusion, found in an August 2009 VA opinion that because the Veteran "had such severe acoustic trauma during the War, it is possible that his acoustic neuroma began at that time.  These are extremely slow growing tumors and usually can grow over decades before symptoms become manifested."  He later commented that it was "likely as not that the acoustic trauma that occurred during World War II may have been the genesis of his acoustic neuroma."  

The Board finds no reason to doubt the credibility of the Veteran's assertions with respect to his history of symptoms attributable to an acoustic neuroma, particularly in light of the fact that he reported potentially relevant symptoms within a few months of separation from service and private examiners have noted a long history of such symptoms as set forth above.  Although using rather tentative language, there is also competent medical evidence linking the Veteran's acoustic neuroma to service in the form of the August 2009 VA opinion, and there is no medical opinion contradicting this opinion.  As such, with the resolution of reasonable doubt in the claimant's favor, it may be concluded the Veteran's left acoustic neuroma was incurred in service.  Accordingly, service connection for this disability for the purpose of accrued benefits may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a left acoustic neuroma for the purpose of accrued benefits is granted.  

REMAND

As noted by the appellant's representative in his July 2011 presentation, the record reflects evidence pertinent to the claim for service connection for a back disability for the purpose of accrued benefits that has not been considered in a supplemental statement of the case.  The right to such consideration of such evidence has not been waived by the appellant or her representative, and the appellant's representative specifically requested that any issue on appeal that could not be granted should be remanded for the completion of a supplemental statement of the case.  Given this contention, and the requirements of 38 C.F.R. § 20.1304(c), the claim for service connection for a back disability for the purpose of accrued benefits is REMANDED for the following action:

The RO or AMC should consider the evidence added to the record since the October 2007 supplemental statement of the case, and if the claim for service connection for a back disability for accrued benefits purposes remains denied, the appellant and her representative should be provided a supplemental statement of the case addressing that issue.  An appropriate period of time should be allowed for response, after which the case should be returned to the Board.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


